Martin J.

delivered the opinion of the court.
The counsel for the appellant shews that he offered, on the trial, parol evidence of the law of the State of Mississippi, in relation to the mode of transferring slaves, which the District Court refused to receive, unless proof was first made, that there existed no statute law on the subject, wheneupon the counsel took his bill of exceptions.
The counsel of the appellee has contended, that the evidence was properly rejected, and “ the bill gives no reason why the judge was wrong, except that the law of Mississippi and the statute law are different things.” An absurdity which, the counsel says, requires no explanation.
We think the judge erred. The law of every State includes its lex scripta and lex non scripta. Parol evidence must necessarily be admitted of the latter, but not of the former. The counsel ought, therefore, to have been permitted to offer parol evidence of the former. To require him first to administer evidence of the absolute silence of the statute law or lex scripta, was to insist on the production and reading of every statute of the State of Mississippi. He ought to have been permitted to proceed, and be stopped if he adduced parol evidence of the contents of a statute.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed; the verdict set aside, and the case remanded, with directions to the judge not to prevent the admission of parol evidence of the law of the State of Mississippi, unless it be shewn, that there exists no statute law of that State on the same subject. The appellee paying costs in this court.